Order entered June 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01409-CV

                                LEATHA A. MUNAI, Appellant

                                                V.

                                WILLIAM K. MUNAI, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF 04-04859

                                            ORDER
       We GRANT appellee’s motion for leave to file sur-reply brief and ORDER the brief

tendered to the Clerk of the Court on June 18, 2014 filed as of that date. No further briefing shall

be filed unless ordered by the Court.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE